NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        DEC 3 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 18-30031

                Plaintiff-Appellee,             D.C. No. 1:17-cr-00054-BLW

 v.
                                                MEMORANDUM*
KATHERINE ANNE SEGAL, a.k.a. Kat
Gibson, a.k.a. Katherine Anne Gibson, a.k.a.
Katherine Anne Preston,

                Defendant-Appellant.

                   Appeal from the United States District Court
                             for the District of Idaho
                    B. Lynn Winmill, Chief Judge, Presiding

                          Submitted November 27, 2018*

Before:      CANBY, TASHIMA, and FRIEDLAND, Circuit Judges.

      Katherine Anne Segal appeals from the district court’s judgment and

challenges the 70-month sentence imposed following her guilty-plea conviction for

possession with intent to distribute and importation of Alpha-PVP, in violation of



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
21 U.S.C §§ 841(a)(1) and 952. We have jurisdiction under 28 U.S.C. § 1291, and

we affirm.

      Segal contends that the sentence is substantively unreasonable because the

district court gave excessive weight to deterrence and public safety concerns and

failed to consider sufficiently her personal characteristics, including her history of

substance abuse, untreated mental health issues, and an eating disorder. The

district court did not abuse its discretion. See Gall v. United States, 552 U.S. 38,

51 (2007). “The weight to be given the various factors in a particular case is for

the discretion of the district court.” United States v. Gutierrez-Sanchez, 587 F.3d
904, 908 (9th Cir. 2009). The low-end, 70-month sentence is substantively

reasonable in light of the 18 U.S.C. § 3553(a) sentencing factors and the totality of

the circumstances, including Segal’s criminal history, the failure of prior sentences

to deter her from further criminal conduct, and the large quantity of Alpha-PVP

she imported. See Gall, 552 U.S. at 51.

      AFFIRMED.




                                           2                                    18-30031